Title: From John Quincy Adams to Thomas Boylston Adams, 17 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No. 29.
My dear brother,
17 March. 1801

As I have promised to make this the last of my letters to you upon the subject of Silesia, you will not be surprized that it is somewhat desultory & miscellaneous; though its contents will all have reference more, or less remote to the state of literature & science in the province, a subject naturally connected with those of my two last letters, & by its interest & dignity well entitled to serve as the closing topic.
In one of my former letters I have told you, that most of the information you will find in those I have written you since my return to Berlin was collected from a German work, which under a very modest title, (Of Silesia, before & since the year 1740) contains the most concise & comprehensive model of a provincial history, that I ever read—Its author (whose name is not mentioned in the work) was a person born in Switzerland, but settled in Silesia, first as tutor to a son of the Minister of the province, & afterwards as a councellor of the domain office at Breslau. His name was Kloeber.
The greatest defect of this book is too great a devotion to that fashionable philosophy, which either being in its essence, or having degenerated into an anti-religious faction, has been indefatigable in its exertions to shed ridicule & odium upon the purest & holiest doctrines that were ever imparted to mankind for their comfort & support—A lighter blemish is an admiration of Frederic the Second, too undiscriminating, which led the author to represent, & doubtless to see many of the great king’s measures in a more favorable light, than they deserved.
His comparative view of the state of knowledge, literature, the fine arts & science in the province under its former & its present government bears some tokens of both these faults. He represents the former as a period, of the most excessive restraint, the latter as an age of unbounded liberty for the Silesian muses, & endeavours to show, that by a necessary connection with those facts, their occupations were exclusively confined to words & abstractions, the useless phantasms, or at best mere instruments of the human intellect; while their present employments were to scrutinize things, & promote the real happiness of human life. But the literary liberty of the present time is not so very different from its former slavery as his statement would lead us suppose. The press is still subject to a censure in the Prussian dominions, & when it is remarked that Mr. Kloeber’s own book, though an original, was published as a translation from the english; though in fact printed at Breslau, bears in its title page the name of Freiberg as the place of its publication, & though anonymous, exposed its author afterwards to many vexations, & almost to persecution, it must be owned that he exhibits a very indifferent specimen of that unlicenced freedom, which he so much extols.
Neither do I believe that to discard entirely the study of words & abstractions, from public institutions of education, for the purpose of introducing an exclusive application to things, has a tendency to enlarge either the sphere of human knowledge, or that of human happiness. Perfection in this point as perhaps in all others consists in a proper medium. Mere experience will never be any thing better than a quack-doctor with his infallible nostrum; as mere meditation will always be a madman. A system of education therefore founded upon the principle of exercising only the senses, is as imperfect as one, which occupies exclusively the understanding. Words are only the tools of human wisdom. But without the tools no trade can either be learnt, or practised. Abstractions are not applicable to the common occasions of life. But most of the common occasions of life are owing to the previous & general application of abstractions to things. If Archimedes had not discovered the 47th: proposition of the first book of Euclid, Columbus could never have discovered America.
Without pursuing any further an argument too copious to be duly treated in this place, I shall observe only, that all the men of remarkable eminence, of whose birth Silesia can boast, were educated upon the old system of the Universities. Silesia has for many centuries been distinguished for the cultivation of literature. Melancthon celebrated them in the sixteenth century as being more addicted to the arts of rhetoric & poetry, than any part of Germany. In the year 1680, was published under the title of Silisia togata, a catalogue of Silesian authors amounting to more than two thousand, & whose writings were upon subjects of politics, history, genealogy, natural philosophy, literature, antiquities, & the remarkable objects in the province—At this day there are reckoned to be about five hundred Silesian authors living, whose works embrace objects equally various; but with the difference, that the german is now almost exclusively the language, in which they write, as the Latin was then.
Among this croud of literary candidates for the temple of Fame, there are doubtless numerous gradations of the merit, upon which each individual’s pretensions are founded. But very few can ever succeed in passing even the threshold, & still fewer in penetrating beyond the first hall of entrance. Of the three chief worthies, whose names deserve above the rest to be recorded, Opitz, Wollf & Garve, that of the second only has been much heard of province beyond the bounds of Germany.
Martin Opitz may truly be considered as the father of German poetry. He was born at Brezlau in 1597, & died at Danzig in 1639. He wrote in verse, & in prose, in Latin, & in German; originals, translations, & imitations. His original poems consist of an eulogium upon the God of war; a description of Mount Vesuvius, verses in praise of Bacchus, panegerics upon distinguished persons, his cotemporaries, Epithalamiums, funeral songs, elegies, odes, sonnets, epigrams &c. His translations of tragedies from Sophocles & Seneca, of the psalms, Solomon’s song, & the Lamentations; of Cato’s distichs, & from sundry other classics. He likewise put the treatise of Grotius, upon the truth of the Christian religion, into German verse. He published in prose a treatise upon German prosody, & although the poets of the present age intoduced a greater variety of measures, with all the forms of the latin epic & lyric verse, as well as the english blank verse; yet for the great essentials of poetical genius & harmonious numbers, it is said by competent judges, that he has been surpassed by none of the german poets of the present age. His most common measure of verse is the Alexandrine, which in his age was much used by the english poets, too, though afterwards with reason abandoned by them, as too formal & monotonous. It is the measure of Drayton’s Poly-Olbion.
Christian Wollf, one of the most eminent moral philosophers of the last century, was born at Breslau in 1679, & received his early education at the Magdalen school in that town, as Opitz had done before. Being the son of a poor, though reputable tanner, he had not the means of pursuing his studies to the extent, which his inclination urged, but it is the peculiar prerogative of genius not only to burst through all restraints of this nature, but often to turn them to the greatest account. Wollf happened to be the owner of a single book, which was Euclid’s elements with a comment by Clavius; this for the want of others, from which to satiate his thirst of knowledge, he was obliged to study incessantly. When this had fixed the application of his mind to Geometry, he procured by frequenting the public library the means of studying a system of Algebra by the same Clavius. While he was thus employed, his curiosity often induced his attendence at the public disputations held in the catholic colleges, & his taking a part in them. He says himself that the concurrence of these circumstances first lead him to the idea, that geometrical demonstration, was no more than a collection of duly connected syllogisms, such as he was in the habit of using to support his thesis, at the disputations. This one idea was the foundation of all his fame, & the origin of the method, which he always pursued in his philosophical works; that of adopting the forms of geometrical reasoning, to the subjects of moral philosophy—With some difficulty, & by pecuniary assistance from the magistrates of his native place, he succeeded in procuring the advantage of public instruction at the university of Jena, & afterwards at that of Leipzig. His first publication was a probationary dissertation to obtain the degree of master of arts. In this treatise he unfolded his system of applying mathematics to moral philosophy, a system, to which he adhered in all his subsequent voluminous writings. At Leipzig he became acquainted with Leibnitz, & adopted his theory so much celebrated, & so much ridiculed, of the pre-established harmony. In 1707, Wollf became professor of mathematics & natural philosophy at Halle, where by the superior splendour of his reputation, & weight of influence he excited the malevolence & envy of two professors, his colleagues, named Lange & Gundling. They attacked & procured others to attack his writings, but finding themselves unsuccessful in that field, they tried another with happier effect. They had appealed to the king of Prussia, Frederic William 1. father of the great Frederic, & protector of the university; stating the necessity of suppressing Wollf’s doctrine of pre-established harmony, which they pretended was tantamount to fatalism. The king, who knew as little about one as the other, & thought it only a dispute about hard words, favoured Wollf the most, as the most profitable professor & prohibited all further attack against him. Lange & Gundling however by working with the logic of a sort of court buffoon, (who was likewise President of the Academy of Sciences) upon the sagacity of two Generals, at length succeeded in making the king comprehend that pre-established harmony made a man a mere machine, & of course rendered it a perfectly blameless action in a soldier to desert. To confirm this ingenious theory, the two generals complained, that since the promulgation of these pernicious doctrines, the desertion among the troops had actually increased to an alarming degree. There is no penetration so acute, no address so well applied as that of Dulness, inspir’d by Malice & Envy, & working the ruin of genius. The rivals of Wollf had touched the true string to the king’s heart. He was now sure that pre-established harmony meant atheism or high treason, or both, & instantly dismissed Wollf from his professorship, with an order to withdraw from Halle within 24 hours, & from the Prussian territories within two days, upon pain of death. The banished philosopher found however a new patron in the king of Sweden, then Landgrave of Hesse Cassel, who gave him a professorship at Marburg with the same rights & distinctions, he had enjoyed at Halle. The Prussian university was deserted by most of its students, & Frederic William began to doubt of the pernicious tendency of pre-established harmony. At this stage of the business, in the true spirit of despotism, hang first & then try, he ordered four ecclesiastics of Berlin to examine and make report upon the writings of Wolff—The report was altogether favorable, & the king at two different periods in 1738, & in 1739, made advances & proposals to draw back the professor to Halle, which he with proper spirit & dignity rejected. At the invitation of Frederic the Second however, upon his accession, & with the king of Sweden’s consent, he returned & was reinstated at Halle, with a handsome salary, the title of privy councellor, & the liberty of lecturing as he should think proper, without limitation. He afterwards was appointed Chancellor of the University, & in 1745, was created baron by the electors of Bavaria. His fame & his doctrines were now triumphant in every part of the learned world, but found before his death more formidable enemies in Mauperluis & Voltaire, than Lange & Gundling had been. He died in 1754—The credit of his philosophy began already to decline, & at this day, thousands & thousands of readers, perfectly familiar with Voltaire’s ridicule of preestablished harmony, know not that it was pointed still more against Wollf, than against Leibnitz.
Christian Garve, was born at Breslau in 1742, & educated at the Universities of Halle & Leipzig, where he was for some time professor of moral philosophy. The latter part of his life he spent in his native city, where he died in the year 1799—His works are numerous, originals & translations, but almost wholly upon ethical subjects. His translation & comment upon Cicero’s offices, done at the request of Frederic, 2, is said to be such as if it had been dictated by the very genius of the roman philosopher—His review of Mendelson’s Phaeden, & his remarks upon Ferguson’s moral philosophy, those writers declared they would rather have written, than the books themselves—Among his most celebrated productions is a treatise upon the agreement between morals & politics. The last work he published was Anecdotes of Frederic, II, & of his conversations with him—He is certainly to be esteemed one of the first names in German literature.
Such men as these are the highest ornament & glory of the country, which gave them birth. In giving an account of it, not to name them would be a sort of injustice to the country itself. You will not think these very short biographical sketches therefore out of place, though you will not be sorry to find me, with them, now bid a final adieu to Silesia—
